     Case 3:15-cv-02401-HZ          Document 340       Filed 11/15/19     Page 1 of 3




Timothy C. Rote
Pro Se
24790 SW Big Fir
West Linn, OR 97068
T: (503) 702-7225
E: timothy.rote@gmail.com



                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                   PORTLAND DIVISION

 MAX ZWEIZIG,                                    Case No. 3:15-cv-02401-HZ

                                Plaintiff,       DECLARATION OF TIMOTHY
                                                 ROTE IN SUPPORT OF MOTION TO
          v.                                     RECONSIDER MOTION TO
                                                 VACATE THE JUDGMENT FOR
                                                 FRAUD UPON THE COURT
 TIMOTHY C. ROTE, a citizen of the
 state of Oregon, NORTHWEST DIRECT
 TELESERVICES, INC., an Oregon for-
 profit corporation, NORTHWEST
 DIRECT MARKETING OF OREGON,
 INC., an Oregon for-profit corporation,
 NORTHWEST DIRECT MARKETING,
 INC., an Oregon for-profit corporation,
 NORTHWEST DIRECT OF IOWA,
 INC., an Iowa for-profit corporation,
 ROTE ENTERPRISES, LLC, an Oregon
 limited liability company, NORTHWEST
 DIRECT MARKETING, INC., aka
 Northwest Direct Marketing (Delaware),
 Inc., a Delaware Corporation, and DOES 1
 through 5,

                                Defendants.


         I, Timothy Rote, do hereby declare:
         1.     I represent myself in the above-captioned case. I make this declaration on
personal knowledge and am competent to testify to the matters stated herein.


Page 1 of 3 DECLARATION OF TIMOTHY ROTE IN SUPPORT OF MOTION TO
RECONSIDER
       Case 3:15-cv-02401-HZ          Document 340        Filed 11/15/19      Page 2 of 3




           2.    Attached hereto as Exhibit 1 is a true and correct copy of an email I
 received in from Nena Cook finally confirming that the PLF hired her to represent Zweizig
 and Ware in case 19cv14552.

           3.    Attached hereto as Exhibit 2 is a true and correct copy of a letter I sent to
 Judge Kathie Steele noting that on information and belief I believed that the PLF
 intervened to interfere with my default Judgement against Zweizig and Ware. That position
 was confirmed by Exhibit 1. My position previously with the court is that (1) one of Kathie
 Steele’s clerks interfering with the default judgment knowingly advanced support for
 pedophilia and child porn; (2) that her clerk’s interference with the default motions violated
 due process; (3) that interfering with the default judgment by the clerk because she is a
 member of the LGB community who also sees Zweizig as a member of that community is
 actionable and not immune; and (4) that the clerk needs to be terminated.



I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE
BEST OF MY KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS
MADE FOR USE AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR
PERJURY.

           Dated: November 15, 2019

                                                        /s/ Timothy C. Rote
                                                        Timothy C. Rote,
                                                        Defendant Pro Se




Page | 2
 Page 2 of 3 DECLARATION OF TIMOTHY C. ROTE IN SUPPORT OF MOTION TO
 VACATE JUDGMENT FOR FRAUD UPON THE COURT
     Case 3:15-cv-02401-HZ        Document 340      Filed 11/15/19   Page 3 of 3




                             CERTIFICATE OF SERVICE

I hereby certify that I served the foregoing DECLARATION OF TIMOTHY C. ROTE on:

       Joel Christiansen, OSB #080561 and other members of the child incest team.


through the Court's electronic filing system on November 15, 2019.


                                           /s/ Timothy C. Rote
                                           Timothy C. Rote,
                                           Defendant Pro Se




Page 3 of 3   CERTIFICATE OF SERVICE
